Exhibit 99.1 Lex-Win Concord LLC Consolidated Financial Statements For the Period from January 1, 2010 to August 26, 2010 (Dissolution), and the Years Ended December 31, 2009 and December 31, 2008 LEX-WIN CONCORD LLC Index to Consolidated Financial Statements Report of Independent RegisteredPublic Accounting Firm 1 Consolidated Balance Sheet at December 31, 2009 2 Consolidated Statements of Operations for the Period from January 1, 2010 to August 26, 2010 (Dissolution) (Unaudited) and the Years Ended December 31, 2009 and 2008 3 Consolidated Statements of Comprehensive Loss for the Period from January 1, 2010 to August 26, 2010(Dissolution) (Unaudited) and the Years Ended December 31, 2009 and 2008 4 Consolidated Statements of Changes in Members’ Capital for the Period from January 1, 2010 to August 26, 2010(Dissolution) (Unaudited) and the Years Ended December 31, 2009 and 2008 5 Consolidated Statements of Cash Flows for the Period from January 1, 2010 to August 26, 2010(Dissolution) (Unaudited) and the Years Ended December 31, 2009 and 2008 7 Notes to Consolidated Financial Statements 9 Index Report of Independent Registered Public Accounting Firm To the Members of Lex-Win Concord LLC: In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of operations, comprehensive income, changes in members' capital and cash flows present fairly, in all material respects, the financial position of Lex-Win Concord LLC and its subsidiaries at December 31, 2009 and 2008, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 4 to the consolidated financial statements, the Company changed the manner in which it accounts for non-controlling interests and other-than-temporary impairment of available for sale securities in 2009. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in the financial statements, the Company has suffered losses from operations and is in violation of certain debt covenants that raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also discussed in the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ PricewaterhouseCoopers LLP Boston, Massachusetts February 19, 2010 1 Index LEX-WIN CONCORD LLC CONSOLIDATED BALANCE SHEET (In thousands) December 31, Assets: Cash and cash equivalents $ Restricted cash Real estate debt investments, net of allowance for loss Real estate debt investments held for sale, at fair value Available for sale securities, net Interest and other receivables Deferred financing costs, net of accumulated amortization Real estate properties held for sale Other assets Total assets $ Liabilities and Members' Capital: Liabilities: Repurchase agreements $ Revolving credit facility Collateralized debt obligations Collateral support obligation Sub-participation obligation Liabilities of discontinued operations Other liabilities Note payable to related parties - Total liabilities Non-controlling redeemable preferred interest: Non-controlling redeemable preferred interest Total non-controlling redeemable preferred interest Members' Capital: Lex-Win Concord LLC members’ capital Accumulated other comprehensive loss ) Total Lex-Win Concord LLC members’ capital Non-controlling equity interest Total members' capital Total liabilities and members' capital $ The accompanying notes are an integral part of these consolidated financial statements. 2 Index LEX-WIN CONCORD LLC CONSOLIDATED STATEMENTS OF OPERATIONS For the Period from January 1, 2010 to August 26, 2010 (Dissolution) and the Years Ended December 31, 2009 and 2008 (In thousands) (Unaudited) Income: Interest income on real estate debt investments and available for sale securities $ $ $ Realized gain on sale of real estate debt investments - - Total income Expenses: Interest Provision for loss on real estate debt investments Realized loss on sale of real estate debt investments - Impairment loss on real estate debt investments held for sale - - Realized loss on sale of real estate debt investments held for sale - - Other-than-temporary impairment losses on available-for-sale securities Gross impairment losses Less: Impairments recognized in other comprehensive losses - ) Net impairment losses recognized in earnings Realized loss on sale of available for sale securities - - Fees and expenses paid to related party Collateral support expense - General and administrative Total expenses Other income: Interest income on bank deposits 6 7 Gain on extinguishment of debt - - Total other income 6 7 Loss from continuing operations ) ) ) Discontinued operations: Loss from discontinued operations ) ) - Total discontinued operations ) ) - Consolidated net loss ) ) ) (Income) loss attributable to the non-controlling redeemable preferred interest ) Income attributable to the non-controlling interest (8 ) ) ) Net loss attributable to Lex-Win Concord LLC $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 3 Index LEX-WIN CONCORD LLC CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS For the Period from January 1, 2010 to August 26, 2010 (Dissolution) and the Years Ended December 31, 2009 and 2008 (In thousands) (Unaudited) Consolidated net loss $ ) $ ) $ ) Other comprehensive income (loss): Unrealized gain (loss) on cash flow hedges ) ) Unrealized gain (loss) on available for sale securities ) ) Reclassification of unrealized loss to impairment loss - Other comprehensive loss ) ) Comprehensive loss ) ) ) Comprehensive income attributable to non-controlling interest (8
